Case: 18-10106      Document: 00514924670         Page: 1    Date Filed: 04/22/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit


                                    No. 18-10106
                                                                               FILED
                                                                           April 22, 2019
                                  Summary Calendar
                                                                          Lyle W. Cayce
                                                                               Clerk
JAMES E. STEVENS; PATRICIA M. STEVENS,,

                                                 Plaintiffs-Appellants

v.

NATIONSTAR MORTGAGE, L.L.C.; WELLS FARGO BANK, N.A., as Trustee
for the Certificateholders of Bank of America Mortgage 2006-1 Trust Mortgage
Pass-Through Certificates, Series 2006-1,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 4:17-CV-451


Before BENAVIDES, HIGGINSON, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
       James E. and Patricia M. Stevens appeal the dismissal of their lawsuit
seeking to quiet title to their home in Westlake, Texas. They alleged that the
foreclosure of their home violated a statute of limitations, that the defendants
violated the Fair Debt Collection Practices Act, and that Nationstar and Wells
Fargo Bank had no standing to foreclose on the property. The Stevenses


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-10106     Document: 00514924670     Page: 2   Date Filed: 04/22/2019


                                  No. 18-10106

requested declaratory and injunctive relief, as well as damages. The district
court dismissed the matter under Federal Rule of Civil Procedure 12(c) as
barred by res judicata.
      Our review is de novo. In re Katrina Canal Breaches Litig., 495 F.3d
191, 205 (5th Cir. 2007); Test Masters Educ. Servs., Inc. v. Singh, 428 F.3d 559,
571 (5th Cir. 2005).      Dismissal on the pleadings is appropriate if the res
judicata bar is apparent on the face of the pleadings. See Test Masters, 428
F.3d at 570 n.2; Kansa Reinsurance Co. v. Cong. Mortg. Corp. of Tex., 20 F.3d
1362, 1366 (5th Cir. 1994). Because the district court found the Texas state
court judgment in a prior lawsuit to have preclusive effect, we apply the
preclusion law of Texas. See In re Pirani, 824 F.3d 483, 491 (5th Cir. 2016).
      Although the Stevenses argue that an individualized concept of res
judicata should apply based on Moore v. Snowball, 81 S.W. 5, 8-10 (Tex. 1904),
the Texas courts have rejected such an approach in favor of a transactional
test, see Barr v. Resolution Tr. Corp. ex rel. Sunbelt Fed. Sav., 837 S.W.2d 627,
629-31 (Tex. 1992). The Stevenses additionally argue that their claims arose
only in 2017 when they received new notices of acceleration and a substitute
trustee sale, and thus could not have been raised in the earlier lawsuit.
However, their claims rest on the alleged expiration of a statute of limitations,
which they assert began to run with the first notice of default and intent to
accelerate the loan in March 2010. As the district court determined, the March
2010 notice of default and intent to accelerate, the note and deed of trust which
preceded it, and the notices of default and acceleration which followed it, all
formed part of a single legal relationship between the parties as to the
Westlake property. See Weaver v. Tex. Capital Bank, N.A., 660 F.3d 900, 907
(5th Cir. 2011); Barr, 837 S.W.2d at 630. Therefore, res judicata bars the
Stevenses’ claims. See Weaver, 660 F.3d at 907.



                                        2
    Case: 18-10106     Document: 00514924670      Page: 3   Date Filed: 04/22/2019


                                  No. 18-10106

      The Stevenses’ appeal is without arguable merit. See Howard v. King,
707 F.2d 215, 219-20 (5th Cir. 1983).         Accordingly, it is DISMISSED AS
FRIVOLOUS. See 5TH CIR. R. 42.2.
      The Stevenses are WARNED that future frivolous, repetitive, or
otherwise abusive filings in this court or in any court subject to this court’s
jurisdiction will result in the imposition of progressively severe sanctions,
which may include monetary penalties and restrictions on their ability to file
pleadings and other documents in this court and in any court subject to this
court’s jurisdiction. See Coghlan v. Starkey, 852 F.2d 806, 817 n.21 (5th Cir.
1988). The Stevenses should review any pending appeals and actions and
move to dismiss any that are frivolous. Their failure to do so will result in the
imposition of sanctions. This warning supplements and does not displace the
sanctions orders of the district court.




                                          3